Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed July 11, 2022.  

Allowable Subject Matter
Claims 1-6, 8-13, 15-22 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Emmanuel Rivera (Reg. # 45760) on 07/14/2022.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS

1.	(Currently Amended)	A system configured that facilitates communication of inter-application messages via a message-oriented messaging (MOM) system, the system comprising:
one or more hardware processors configured by machine-readable instructions to: 
intercept a transformed message package and inter-application asynchronous message from a publisher that is destined for a subscriber, the transformed message package being formatted and transmitted using different formats and a hypertext transfer protocol over a communication network, wherein format of the package is agnostic to the publisher and the subscriber; 
convert the transformed message package and inter-application asynchronous message into a proprietary format of a MOM system, wherein multiple virtualized images of the MOM system are created and stored, from which are selected to create a container by OS-level virtualization;
transmit converted message to the MOM system; 
receive a MOM-processed message from the MOM system, wherein the MOM-processed message is converted message after being processed by the MOM system; 
transform the MOM-processed message from the MOM-system proprietary format to the hypertext transfer protocol; 
provide the MOM-system proprietary format to the publisher and subscriber; and 
send the transformed message to the subscriber using the hypertext transfer protocol and messaging web service that implements a REST API.

8. 	(Currently Amended) A method that facilitates communication of inter-application messages via a message-oriented messaging (MOM) system, the method comprising:
intercepting a transformed message package and inter-application asynchronous message from a publisher that is destined for a subscriber, the transformed message package being formatted and transmitted formatted using different formats and a hypertext transfer protocol over a communication network, wherein format of the package is agnostic to the publisher and the subscriber; 
converting the transformed message package and inter-application asynchronous message into a proprietary format of a MOM system, wherein multiple virtualized images of the MOM system are created and stored, from which are selected to create a container by OS-level virtualization; 
transmitting converted message to the MOM system; 
receiving a MOM-processed message from the MOM system, wherein the MOM- processed message is converted message after being processed by the MOM system; 
transforming the MOM-processed message from the MOM-system proprietary format to the hypertext transfer protocol; 
5providing the MOM-system proprietary format to the publisher and subscriber; and
sending the transformed message to the subscriber using the hypertext transfer protocol and messaging web service that implements a REST API.

15. 	(Currently Amended) A computing platform configured that facilitates communication of inter-application messages via a message-oriented messaging (MOM) system, the computing platform comprising: 
a non-transient computer-readable storage medium having executable instructions embodied thereon; and 
one or more hardware processors configured to execute the instructions to: 
intercept a transformed message package and inter-application asynchronous message from a publisher that is destined for a subscriber, the transformed message package being formatted and transmitted using different formats and a hypertext transfer protocol over a communication network, wherein format of the package is agnostic to the publisher and the subscriber; 
convert the transformed message package and inter-application asynchronous message into a proprietary format of a MOM system, wherein multiple virtualized images of the MOM system are created and stored, from which are selected to create a container by OS-level virtualization; 
7transmit converted message to the MOM system; 
receive a MOM-processed message from the MOM system, wherein the MOM-processed message is converted message after being processed by the MOM system; 
transform the MOM-processed message from the MOM-system proprietary format to the hypertext transfer protocol; 
provide the MOM-system proprietary format to the publisher and subscriber; and 
send the transformed message to the subscriber using the hypertext transfer protocol and messaging web service that implements a REST API.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2019/0317847, discloses the PRC processing request, such as an HTTP request, is converted by the RPC conversion software 40' into an RPC processing request of a different protocol such as MQTT (e.g. MOM) subscriber ([0098]). The application API provider 20’, the device-side I/F provider 30’, and the RPC conversion software 40’ may be included in the same container ([0079]). 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of "convert the transformed message package and inter-application asynchronous message into a proprietary format of a MOM system, wherein multiple virtualized images of the MOM system are created and stored, from which are selected to create a container by OS-level virtualization" as stated in claims 1, 8, and 15.  These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-6, 8-13, 15-22 indicated 1-6, 8-13, 15-22 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446